Citation Nr: 0031346	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-09 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back 
disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Jackson, Mississippi (hereinafter RO).  The 
development requested by the Board in its November 1999 
remand has been accomplished, and this case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  Service connection for a low back disability was denied 
by a March 1978 rating decision on the basis that a back 
disability was not shown by the service medical records and 
that post-service back pathology were not shown to be related 
to service.  The veteran was notified of this decision in 
that month, and this is the last final rating action 
adjudicating this issue on any basis. 

3.  The evidence submitted since the March 1978 rating 
decision consists of written argument that is cumulative of 
contentions of record at the time of this decision and 
clinical reports that do not bear directly and substantially 
on the issue of whether a current back disability is 
etiologically related to a service.   

4.  Evidence submitted subsequent to the March 1978 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a back disability.    



CONCLUSIONS OF LAW

1.  The March 1978 rating decision denying entitlement to 
service connection for a back disability is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) (1999).

2.  The additional evidence submitted since the March 1978 
rating decision is not new and material, and the veteran's 
claim for service connection for a back disability is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1999); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Once an RO decision becomes final, absent submission of new 
and material evidence, the claim may not thereafter be 
reopened or readjudicate by VA.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  New and material evidence means 
evidence not previously submitted to agency decisionmakers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to fairly decide the merits of the claim.  38 
C.F.R. § 3.156(a) (1999).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
See Hodge, supra.  Upon reopening the claim, consideration on 
the merits is to be undertaken.  

With the above criteria in mind, the pertinent procedural 
history will be summarized.  The last final rating action 
denying entitlement to service connection for a back 
disability was rendered in March 1978.  The lack of evidence 
of a back disability in the service medical records was cited 
as the principal basis for the decision.  It was held that 
the post-service back pathology was not shown to be related 
to service by any of the medical evidence on file.  The 
veteran was notified of this decision in that month and a 
timely appeal to this decision was not filed.  As such, the 
March 1978 rating decision is final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a).  This decision is the last final rating 
decision addressing the issue of service connection for a 
back disability on any basis.  

Evidence of record at that time of the March 1978 rating 
decision included argument and sworn testimony from the 
veteran asserting that he had a back disability as a result 
of being struck by an armored personnel carrier during 
service.   Also of record were the service medical records, 
none of which referred to treatment for or a history of a 
back disability.  There was reference to a fractured pelvis 
suffered after the veteran was run over by an armored 
personnel carrier in February 1968.  Also of record was post-
service private and VA clinical evidence beginning in 1972 
reflecting treatment for back pain.  There was no clinical 
evidence then of record indicating that the veteran had a 
back disability due to service, however, to include as a 
result of the accident involving the armored personnel 
carrier.  

Additional evidence submitted since the March 1978 rating 
decision includes numerous clinical reports referring to 
treatment for a back disability, to include surgery for the 
veteran's spondylolisthesis in October 1997.  However, none 
of these reports indicates the veteran has a back disability 
that is related to service.  While a January 2000 report from 
a private neurosurgeon referenced the history of treatment 
for a back disability beginning in 1972, he did not provide 
an opinion linking the veteran's spondylolisthesis, or any 
other current back disability, to service.  Thus, as none of 
this medical evidence bears directly and substantively on the 
matter of service connection for a back disability, to the 
extent that it does not link a back disability to service, it 
is not material. 

Also submitted were contentions by the veteran essentially 
repeating his assertion that the in-service accident 
involving the armored personnel carrier resulted in a back 
disability.  The veteran's contentions asserting such an 
etiologic relationship may be considered to not be "new," 
to the extent that they are essentially repetitious of 
contentions of record at the time of the March 1978 rating 
decision.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  
Although his statements are deemed truthful and probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran's assertions in this regard are not deemed to be 
credible in light of the lack of any objective evidence of 
record linking a back disability to service.  Thus, even if 
some of contentions of record represent "new" evidence, it 
is nonetheless not "material" because it has not been shown 
that the veteran has any medical knowledge beyond that of lay 
persons.  Moray v. Brown, 5 Vet. App. 211 (1993).

In the absence of competent, credible evidence of a medical 
nexus between a current back disability and service, none of 
the evidence discussed above is both new and material.  Thus, 
the claim for entitlement to service connection for a back 
disability is not reopened.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.156 (1999).  Having found that the 
evidence is not new and material, no further adjudication of 
this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. 
App. 31 (1991). 

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
veteran of the necessity to submit supporting evidence in 
this case because nothing in the record suggests the 
existence of evidence that might reopen the finally denied 
claim of entitlement to service connection for a back 
disability.  Accordingly, the Board concludes that VA did not 
fail to meet its obligations with regard to this claim under 
applicable provisions.  There is also no indication that the 
Board should further delay the adjudication of this case by 
remanding for consideration of the amendments to 38 U.S.C.A. 
§ 5103 by the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as the RO has informed 
the veteran of the evidence necessary to reopen his claim and 
conducted all indicated development. 


ORDER

New and material evidence having not been presented, the 
claim for service connection for a back disability is not 
reopened, and the benefits sought in connection with this 
claim are denied.     


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 6 -


- 6 -


